Jackson, C. J.
The relator filed in this court his verified petition for an alternative writ of mandate and prohibition against the respondents, seeking therein a writ of mandate mandating the respondent, Saul I. Rabb, to vacate and expunge from the record his orders of January 13, 1964, overruling the defendant’s Application to withdraw submission, and January 16, 1964, overruling the defendant’s motion to vacate and set aside the order to sustain the defendant’s (relator’s) application to withdraw submission filed by the defendant on January 10, 1964, in cause No. CR 21461Z in the said respondent court, Criminal Court of Marion County, Division 2, entitled State of Indiana v. Paul E. Tegarden, and prohibiting the respondent Judge, Saul I. Rabb, from taking any further action or exercising any further jurisdiction over , any of the issues in said cause No. CR 21461Z, in the said Criminal Court of Marion County, Division 2, until the further order of this court, and commanding the respondents to show cause on or before a day fixed by the court why the writ should not be made permanent, and for all other proper relief in the premises.
This court, on January 20, 1964, issued its alternative writ of mandate and prohibition in the alternative commanding the Criminal Court of Marion County, *587Division 2, and the Honorable Saul I. Rabb, as Judge thereof, to vacate and expunge from the record in the case of State of Indiana v. Paul E. Tegarden, cause No. CR 21461Z in said respondent court, the order of January 13, 1964, overruling the defendant’s application to withdraw submission, and the order of January 16, 1964, overruling the defendant’s motion to vacate and set aside order, to sustain the defendant’s application to withdraw submission filed in said cause by the defendant on January 10, 1964, and prohibiting the respondent, Saul I. Rabb, from taking any further action or exercising any further jurisdiction over any of the issues in said cause No. CR 21461Z in the said Criminal Court of Marion County, Division 2, until the further order of this court, and on their failure to do so, that the respondents file their return showing any reason in law or fact why this writ should not be made permanent on or before February 10,1964.
To the writ so issued the respondents made return on January 30, 1964, alleging compliance with the alternative writ heretofore issued and asking that this cause be dismissed.
No reply to said verified response having been filed and no objections having been filed thereto, and the response showing that the respondents have complied with the mandate of this court, the cause is now moot and the same is dismissed.
Myers, Landis, Achor and Arterburn, JJ., concur.
Note. — Reported in 207 N. E. 2d 632.